 Case: 3:20-cv-00386-DRC-MRM Doc #: 2 Filed: 09/21/20 Page: 1 of 4 PAGEID #: 23




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

DANIEL SEAN COOPER,

                       Petitioner,                :   Case No. 3:20-cv-386

       - vs -                                         District Judge Douglas R. Cole
                                                      Magistrate Judge Michael R. Merz

WARDEN, Orient
 Correctional Institution,

                                                  :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       On February 10, 2020, Daniel Sean Cooper signed and sent to the Clerk for filing the

document which has been docketed at ECF No. 1. On March 16, 2020, the Clerk responded with

a deficiency letter advising Cooper that he was required to pay the filing fee and provide copies of

the Complaint and Summonses for each named Defendant, as well as a Marshal’s service form.

Id. at PageID 17, et seq. The Clerk further advised Cooper:

                If you do not provide the item(s) checked above within 20 business
                days from the date of this letter or unless otherwise directed by the
                Court, your initial filings will be sent to a Judge for review. The
                absence of these item(s) might cause the Judge to reject your filings.

Id. at PageID 19.

       Instead of providing any of those documents, Cooper sent the letter which appears at ECF

No. 1-2. In it he makes clear his intention is to sue John and Connie Oldham for attempted murder.




                                                  1
    Case: 3:20-cv-00386-DRC-MRM Doc #: 2 Filed: 09/21/20 Page: 2 of 4 PAGEID #: 24




He accuses the Oldhams of having had persons on the Ohio Department of Rehabilitation and

Corrections (“ODRC”) staff break his ribs 1.

         Cooper’s letter makes it clear that he is not seeking habeas corpus relief in this case

although he expects to use any proceeds of the suit to eventually overturn his conviction.

Accordingly the Magistrate Judge will screen the case as a civil case subject to initial screening

under the Prison Litigation Reform Act of 1995 Title VIII of P.L. 104-134, 110 Stat. 1321(effective

April 26, 1996)(the "PLRA"). Under the PLRA

                 the court shall dismiss the case at any time if the court determines
                 that
                 (A) the allegation of poverty is untrue; or
                 (B) the action or appeal --
                 (i) is frivolous or malicious;
                 (ii) fails to state a claim upon which relief can be granted; or
                 (iii) seeks monetary relief against a defendant who is immune from
                 such relief.

A complaint is frivolous under this statute if it lacks an arguable basis either in law or in fact.

Denton v. Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 U.S. 319 (1989). In deciding

whether a complaint is “frivolous,” that is, the Court does not consider whether a plaintiff has good

intentions or sincerely believes that he or she has suffered a legal wrong. Rather the test is an

objective one: does the complaint have an arguable basis in law or fact?

         Cooper’s Complaint does not state a claim upon which relief can be granted by this Court.

While conspiracy to commit murder is certainly a legal wrong for which someone may be sued,

John and Connie Oldham are alleged to be residents of Fairlawn, Ohio, and Cooper is in custody

at the Ohio Correctional Reception Center. Ordinary civil lawsuits to recover money for torts such

as a conspiracy to harm can be brought in federal court only if all the parties are residents of


1
 Cooper does not discuss the reason why he is in ODRC custody, but the ODRC website reports that he is serving a
twenty-eight year sentence for conviction on thirteen counts of pandering sexual material involving minors.
https://appgateway.drc.ohio.gov/OffenderSearch, visited September 20, 2020.

                                                       2
 Case: 3:20-cv-00386-DRC-MRM Doc #: 2 Filed: 09/21/20 Page: 3 of 4 PAGEID #: 25




different States. 28 U.S.C. § 1332.

       Federal courts are courts of limited jurisdiction; they are empowered to hear only those

cases which are within the judicial power of the United States as defined in the United States

Constitution and as further granted to them by Act of Congress. Finley v. United States, 490 U.S.

545, 550 (1989); Aldinger v. Howard, 427 U.S. 1, 15 (1976). Therefore there is a presumption that

a federal court lacks jurisdiction until it has been demonstrated. Turner v. President, Directors

and Co. of the Bank of North America, 4 U.S. 8 (1799). Facts supporting subject matter jurisdiction

must be affirmatively pleaded by the person seeking to show it. Bingham v. Cabot, 3 U.S. 382

(1798). The burden of proof is on the party asserting jurisdiction if it is challenged. McNutt v.

General Motors Acceptance Corp., 298 U.S. 178, 182-83 (1935). A federal court is further obliged

to note lack of subject matter jurisdiction sua sponte. Capron v. Van Noorden, 6 U.S. 126 (1804);

Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908); Answers in Genesis of Ky.,

Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009); Clark v. United States,

764 F. 3d 653 (6th Cir. 2014).

       "Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is power to

declare the law, and when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause." Steel Co. v. Citizens for a Better Env't, 523 U.S.

83, 94 (1998) (quoting Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514, 19 L. Ed. 264 (1868)). Even

if the parties fail to address jurisdiction in their briefs, "we are under an independent obligation to

police our own jurisdiction." Bonner v. Perry, 564 F.3d 424, 426 (6th Cir. 2009) (quoting S.E.C.

v. Basic Energy & Affiliated Res., Inc., 273 F.3d 657, 665 (6th Cir. 2001)).

       Because this Court lacks subject matter jurisdiction of Cooper’s claims, the case should be

dismissed without prejudice for lack of subject matter jurisdiction. In the interest of judicial



                                                  3
 Case: 3:20-cv-00386-DRC-MRM Doc #: 2 Filed: 09/21/20 Page: 4 of 4 PAGEID #: 26




economy, the issue of the filing fee should be treated as moot.



September 20, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                4
